Citation Nr: 0737488	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a tear of 
the left anterior cruciate ligament, currently evaluated at 
20 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which increased the disability rating for 
the veteran's residuals of a tear of the left anterior 
cruciate ligament from 10 percent to 20 percent disabling.  
The veteran perfected a timely appeal of that rating 
determination, in which he contested the 20 percent level of 
disability for this condition.

In December 2006, the veteran testified at a hearing 
conducted before the undersigned Veterans Law Judge at the 
local regional office.  At the hearing, the veteran submitted 
additional evidence accompanied by a waiver of RO 
consideration.  The Board will consider this evidence when 
reviewing his appeal.  
The veteran also raised the issue of service connection for a 
secondary right knee disability, and this issue is referred 
back to the RO for appropriate action.


FINDING OF FACT

The veteran's residuals of a tear of the left anterior 
cruciate ligament are currently manifested by degenerative 
changes (arthritis) established by x-ray evidence and painful 
motion of the left knee joint; and by some movement of the 
anterior and posterior ligaments that results in no more than 
slight impairment of the left knee.


CONCLUSIONS OF LAW

1.  Arthritis, as a residual of a tear of the left anterior 
cruciate ligament, is more appropriately evaluated as a 
separate condition, rated at 10 percent disabling, under 
Diagnostic Code 5003; and the criteria for an increased 
rating in excess of 10 percent for arthritis of the left knee 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 (2007); VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

2.  Instability, as a residual of a tear of the left anterior 
cruciate ligament, is more appropriately evaluated as a 
separate condition, rated at 10 percent disabling, under 
Diagnostic Code 5257; and the criteria for an increased 
rating in excess of 10 percent for instability of the left 
knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2007); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, prior to 
initial adjudication, a July 2005 letter to the veteran from 
the RO specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to an increased rating, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  In this case, the veteran was fully notified of 
VA's practice in assigning ratings and effective dates in a 
March 2006 supplemental letter.  

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA and 
private records and reports of examination, and statements 
and testimony from the veteran and his representative.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II.  Background

The service medical records reveal that the veteran sustained 
a ligamentous injury to the left knee during a basketball 
game in March 1991.  Service connection is in effect for the 
residuals of a tear of the left anterior cruciate ligament.

In June 2005, the veteran filed a new claim for increase 
rating for the service-connected residuals of a tear of the 
left anterior cruciate ligament.

The medical evidence of record includes the reports of VA x-
ray studies dated in July 2002, and in September 2002.  These 
reports disclosed x-ray findings of mild narrowing of the 
medial joint compartment space and slight irregularity of the 
medial tibial plateau, suggesting an early degenerative 
process.

VA conducted an examination of the veteran in July 2005, 
during which the veteran related that his left knee 
interfered with his daily activities.  He stated that the 
precipitating factors were climbing stairs, walking, and 
bending.  He denied any swelling, locking, stiffness, 
limitation of motion, or functional impairment.  The 
examination of the left knee revealed medial and joint line 
tenderness, left knee range of motion from zero to 130 
degrees with no pain and a normal gait pattern with no 
unusual shoe-wear breakdown.  The examiner observed that 
there was no fatigability, pain, weakness, or lack of 
endurance with repetitive motion.  The examination also 
showed some movement with the anterior and posterior cruciate 
ligaments, and a positive McMurray's test for medial meniscus 
and negative for lateral meniscus.  Upon review of the 2005 
MRI of the left knee, the examiner observed an anterior 
cruciate ligament (ACL) tear and a medial meniscus tear that 
involved the posterior horn and medial meniscus.  No other 
findings were appreciated.  The impression was chronic 
anterior cruciate ligament tear and medial meniscus tear of 
the left knee.  

A private report pertaining to outpatient treatment that the 
veteran received for complaints of knee pain in July 2005, 
indicate diagnoses of a left ACL tear and a left medial 
meniscus tear.

In December 2006, the veteran testified at a hearing 
conducted before the undersigned Veterans Law Judge that he 
believed "a diagnosis of arthritis to a major tear requiring 
surgery should warrant more than a 20 percent evaluation."  
He stated that he has experienced left knee pain while 
sleeping and that he does not engage in sports because of the 
pain.  He also mentioned that the surgery had yet to be 
scheduled as of that date.

III.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified in the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question that arises as to which evaluation to apply, the 
higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, 
the lower rating is for assignment.  38 C.F.R.       § 4.7.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran's left knee disability, characterized as 
residuals of a tear of the left anterior cruciate ligament, 
is currently rated at 20 percent disabling.  The Board finds 
that the medical evidence reflects objective findings and 
subjective complaints of left knee degenerative changes 
(established by x-ray) with painful motion and some movement 
with the anterior and posterior cruciate ligaments that have 
been identified as among those symptoms related to the 
veteran's service-connected left knee disability.  Therefore, 
the Board finds that the residual disability of the left knee 
identified as degenerative changes (arthritis) is more 
appropriately rated at 10 percent under Diagnostic Code 5003, 
with a separate 10 percent rating for the residual disability 
identified as some movement (instability) involving the 
anterior and posterior cruciate ligaments of the left knee 
under Diagnostic Code 5257.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case"); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (One diagnostic code may be more appropriate than 
another based on such facts as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology; any change in diagnostic code must be 
specifically explained).  See also 38 C.F.R. § 4.20 (2007).

It is possible for the veteran to have separate and distinct 
manifestations from the same injury, which would permit 
ratings under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

The General Counsel for VA has determined that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  In that 
opinion, the  General Counsel concluded that for a knee 
disability rating under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, the limitation of motion under 
Diagnostic Code 5260 or 5261 need not be compensable but must 
at least meet the criteria for a zero-percent rating.  In 
addition, a separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98 (1998).  The Board is bound by this 
precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.  In Hicks v. Brown, 8 Vet. App. 417, 419- 421 
(1995), the Court pointed out that Diagnostic Code 5003 is to 
be read in conjunction with 38 C.F.R. §§ 4.40, 4.45, and 4.59 
in arriving at a minimum 10 percent disability evaluation 
when degenerative changes are shown on x-ray and painful 
motion is evidenced.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is in order.  A 
20 percent rating is appropriate when flexion is limited to 
30 degrees. A 30 percent rating is warranted when flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
appropriate.  A 20 percent rating is in order where extension 
is limited to 15 degrees.  A 30 percent rating is warranted 
in the case of extension limited to 20 degrees.  A 40 percent 
evaluation is in order for extension limited to 30 degrees.  
A 50 percent evaluation contemplates extension limited to 45 
degrees.  

When the medical evidence is evaluated under the VA's 
Schedule for Rating Disabilities, it is apparent that the 
veteran does not meet the criteria for a noncompensable 
rating based on the degree of limitation of motion in the 
left leg.  The most recent VA examination of July 2005 
indicates that the veteran has a full range of left knee 
motion, which is productive of zero degree extension to 130 
degrees flexion.  This same VA examination also reveals no 
evidence of fatigability, pain, weakness, or lack of 
endurance with repetitive motion.  Nevertheless, a private 
medical entry in July 2005 reflects that the veteran received 
treatment for knee pain due tears of the left ACL and left 
medial meniscus; and the VA examination indicated the 
presence of tenderness to palpation in the medial joint line.  
Thus, resolving all reasonable doubt in favor of the veteran, 
the Board determines that the veteran's left knee warrants a 
separate 10 percent rating, the minimum compensable rating 
for arthritis based on x-ray findings and painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  See generally 
Deluca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 
4.40, 4.45, 4.49; VAOPGCPREC 9-98.  Since the results of the 
most recent VA examination and private treatment do no show a 
compensable degree of either limitation of left leg extension 
or left leg flexion due to arthritis, a separate disability 
rating in excess of 10 percent for left knee arthritis is not 
warranted.

Moreover, there is no basis for an additional separate 
evaluation for either flexion and extension of the left leg, 
as the veteran does not have both sufficient limitation of 
flexion (60 degrees) for a zero percent evaluation under 
Diagnostic Code 5260 and sufficient limitation of extension 
(5 degrees) for a zero percent evaluation under Diagnostic 
Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Pursuant to Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation, while moderate recurrent subluxation or 
lateral instability of the knee warrants a 20 percent 
evaluation.  A 30 percent evaluation is in order in cases of 
severe recurrent subluxation or lateral instability. 

When the medical evidence is evaluated under the VA's 
Schedule for Rating Disabilities, it also apparent that the 
veteran's left knee manifests some movement in the anterior 
and posterior cruciate ligaments, as demonstrated by the 
objective findings on the July 2005 VA examination.  In fact, 
these same data disclosed a positive McMurray's test for the 
medial meniscus, and at least 5 millimeters of motion with 
anterior and posterior drawer tests, which were confirmed by 
the Lachman's test.  Further, as evidence by the July 2005 
report, the veteran demonstrated a normal gait pattern 
indicating no sign of weakness or abnormal weight bearing.  
Thus, given the totality of the pertinent medical evidence, 
particularly that which indicates some impairment due to 
instability in the anterior and posterior cruciate ligaments, 
the Board finds it reasonable to conclude that the disability 
picture is tantamount to slight impairment of the left knee 
under Diagnostic Code 5257, as moderate impairment required 
for a 20 percent rating has not be evidence by the record.  
Accordingly, a separate disability rating in excess of 10 
percent for left knee instability is not warranted.

The Board finds that the evidence of record does not reflect 
that the veteran's service-connected residuals of a tear of 
the left anterior cruciate ligament have markedly interfered 
with his employment status beyond that contemplated by the 
combined 20 percent evaluation; and there is also no 
indication that the left knee conditions have necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  As such, the Board determines 
that the criteria for submission for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the determination in this case, the Board 
recognizes that the RO has explicitly evaluated the separate 
and distinct manifestations of the veteran's left knee 
disability, based on the combined ratings of 10 percent for 
manifestations of instability of the left knee and 10 percent 
for manifestations of arthritis of the left knee, when it 
assigned the 20 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5260.  See 38 C.F.R. § 4.25 (2007).  
Although it would have been appropriate for the RO to have 
assigned separate ratings under VAOPGCPREC 23-97 ("Where 
additional disability is shown, . . . a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice 
versa"), the Board finds that any failure on the part of the 
RO to do so constitutes no more than harmless error, 
especially given that the overall disability picture does not 
warrant a rating in excess of 20 percent.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).



	`(CONTINUED ON NEXT PAGE)






ORDER

Arthritis, as a residual of a tear of the left anterior 
cruciate ligament, is more appropriately evaluated as a 
separate condition, rated at 10 percent disabling, under 
Diagnostic Code 5003; and entitlement to an increased rating 
in excess of 10 percent for arthritis of the left knee is 
denied.

Instability, as a residual of a tear of the left anterior 
cruciate ligament, is more appropriately evaluated as a 
separate condition, rated at 10 percent disabling, under 
Diagnostic Code 5257; and entitlement to an increased rating 
in excess of 10 percent for instability of the left knee is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


